MEMORANDUM **
We affirm for the reasons stated by the district court in the three orders relevant to this case. Those orders are (1) Order Granting in Part and Denying in Part Plaintiffs and Defendant’s Motions for Summary Judgment, dated May 14, 2009; (2) Order Granting Plaintiffs Motion for Partial Summary Judgment and Denying Defendant’s Motion for Summary Judgment, dated June 26, 2007; and (3) Order Denying Defendant’s Motion to Dismiss, dated May 12, 2006.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.